Name: Commission Regulation (EEC) No 3251/90 of 9 November 1990 amending regulation (EEC) No 2677/85 laying down implementing rules in respect of the system of consumption aid for olive oil
 Type: Regulation
 Subject Matter: cooperation policy;  Europe;  economic policy;  consumption;  processed agricultural produce
 Date Published: nan

 No L 311 /24 Official Journal of the European Communities 10 . 11 . 90 COMMISSION REGULATION (EEC) No 3251/90 of 9 November 1990 amending Regulation (EEC) No 2677/85 laying down implementing rules in respect of die system of consumption aid for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (l), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 11 (8) thereof, Whereas consumption aid is soon to be granted in Spain and Portugal ; Whereas consumption aid for olive oil is only granted to approved olive oil packaging plants ; Whereas, in view of the time limits provided for monito ­ ring compliance with the conditions of approval, there is a risk in certain cases that monitoring cannot be completed prior to the date of entry into force of the aid system ; whereas, in order to solve this problem, provision should be made for granting provisional approval to the plants concerned for the 1990/91 marketing year ; Whereas Commission Regulation (EEC) No 2677/85 (3), as last amended by Regulation (EEC) No 3629/88 (4), should be amended in consequence ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The following Article 4a is hereby inserted in Regulation (EEC) No 2677/85 : Article 4a 1 . Spain and Portugal may, until the end of the 1990/91 marketing year, grant provisional approval to the plant concerned, on presentation of its application for approval and provided it can prove that it meets the conditions required by the Member State for carrying out packaging operations. The provisionally approved plant shall receive an identifi ­ cation number. 2. Provisional approval shall be withdrawn if it is found that one of the conditions referred to in Article 2 ( 1 ) of Regulation (EEC) No 3089/78 has not been met. With ­ drawal shall have retroactive effect and the consumption aid shall be recovered. Provisional approval shall become definitive once the Member State concerned has verified that the approval conditions provided for in Article 2 ( 1 ) of Regulation (EEC) No 3089/78 have been met.' Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1990. For the Commission Ray MAC SHARRY Member of the Commission (&lt;) OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 280, 29 . 9 . 1989, p. 2. (3) OJ No L 254, 25 . 9 . 1985, p. 5. (*) OJ No L 316, 23 . 11 . 1988, p. 42.